326 S.W.3d 542 (2010)
Heather M. ROBISON, Plaintiff/Appellant,
v.
Ron SCHULZE, Gene Schulze, Lois Schulze, and Schulze Property Management, LLC, Defendants/Respondents.
No. ED 94428.
Missouri Court of Appeals, Eastern District.
November 23, 2010.
David G. Bandre, Jefferson City, MO, for Plaintiff/Appellant.
John R. Hamill, III, Eddie Bond Collier, II, St. Charles, MO, for Defendants/Respondents.
*543 Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Heather M. Robison appeals from the trial court's judgment denying her relief on Count I of her breach of contract petition against Ron Schulze, Schulze Property Management, LLC, and Gene and Lois Schulze. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence and was not against the weight of the evidence. Heritage Roofing, LLC v. Fischer, 164 S.W.3d 128, 132 (Mo.App. E.D.2005). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).